              IN IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Travonte Tate, #337639,               )     C/A No.: 1:19-3163-BHH-SVH
                                       )
                   Plaintiff,          )
                                       )
                                       )
       vs.                             )
                                       )
 Lieutenant Lester Baker, Officer      )                 ORDER
 B. Baskins, Officer Tomahsen,         )
 Officer Williamson, and Dr. Bryan,    )
                                       )
                                       )
                   Defendants.
                                       )
                                       )

      Travonte Tate (“Plaintiff”), a state prisoner proceeding pro se and in

forma pauperis, brought this civil rights action alleging a violation of his

constitutional rights. This matter is before the court on Plaintiff’s motion for

appointment of counsel. [ECF No. 3].

      There is no constitutional right to appointment of counsel in civil cases.

While the court is granted the power to exercise its discretion to appoint

counsel for an indigent party in a civil action, 28 U.S.C. § 1915(e)(1); Smith v.

Blackledge, 451 F.2d 1201 (4th Cir. 1971), such appointment “should be

allowed only in exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th

Cir. 1975). Plaintiff requests appointed counsel because he is unable to afford

counsel; has limited access to legal materials and knowledge of the law; has

unsuccessfully attempted to obtain legal representation on his own; and does
not believe he can adequately present evidence and examine and cross-

examine witnesses on his own. [ECF No. 3 at 1–2].

      After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). In most civil rights cases, the issues are not complex, and whenever

such a case brought by an uncounseled litigant goes to trial, the court

outlines proper procedure so the uncounseled litigant will not be deprived of a

fair opportunity to present his case.

      The undersigned acknowledges nonbinding precedent from United

States Courts of Appeals for the Third and Seventh Circuits requiring courts

considering motions pursuant to § 1915(e)(1) to evaluate a pro se plaintiff’s

competence to litigate the case. See Pruitt v. Mote, 503 F.3d 647, 649 (7th

Cir. 2007); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002).

Although the Fourth Circuit has articulated no similar requirement, the

undersigned finds Plaintiff’s pleadings demonstrate he is sufficiently

competent to pursue his own claim. Accordingly, Plaintiff’s request for a

discretionary appointment of counsel under 28 U.S.C. §1915(e)(1) is denied.




                                        2
     IT IS SO ORDERED.



November 12, 2019              Shiva V. Hodges
Columbia, South Carolina       United States Magistrate Judge




                           3
